Citation Nr: 1223134	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  12-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Air Force from October 1998 to October 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO) that in pertinent part, continued the denial of service connection for tinnitus.  

Although the RO reopened the appellant's claim of service connection for tinnitus in the November 2010 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Also as a preliminary matter, the Board notes that it has reviewed both the Veteran's physical claims file, and the "Virtual VA" (VA's electronic data storage system).  A review of electronic file found no documents relevant to the matter at hand that are not duplicates of what is in the claims file.   


FINDINGS OF FACT

1.  A February 2009 final rating decision denied the Veteran service connection for tinnitus based essentially on findings that there was no evidence that the Veteran had chronic tinnitus, or that such disability might be related to his service.

2.  Evidence received since the February 2009 rating decision shows that the Veteran has tinnitus and suggests it had its onset in service; relates to the unestablished facts necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating such claim.  

3.  It is reasonably shown that the Veteran has persistent tinnitus that had its onset in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  

B.  Factual Background

The Veteran's original claim of service connection for tinnitus was received in April 2008.  A February 2009 rating decision denied that claim, finding essentially that there was no evidence that the Veteran had chronic tinnitus or that such disability might be related to his service.  The Veteran did not appeal this decision, and it became final.  

The evidence of record in February 2009 included the Veteran's DD214 and his service treatment records (STRs).  His DD214 shows that his primary occupational specialty was a Security Forces Journeyman and that he had earned a parachutist badge.  His STRs are silent for complaints, findings, treatment or diagnosis of tinnitus.  

Evidence received subsequent to the February 2009 rating decision includes:

* An August 2010 VA examination report which reflects the Veteran's statement that he has had tinnitus since service.  The examiner, a clinical audiologist, opined that the Veteran's tinnitus was not related to his alleged hearing loss because he did not have hearing loss and further stated that the etiology of his tinnitus could not be determined with reasonable certainty based on available evidence in the record or scientific knowledge.  

* The Veteran's December 2010 notice of disagreement (NOD) in which he stated that he had been experiencing symptoms of tinnitus since service where he was exposed to constant jet engine and weapons firing noise.  

* An April 2012 VA examination report wherein the examiner opined that the Veteran's tinnitus was not caused by noise trauma in service as there was "no evidence of nerve damage consistent with reported tinnitus."

C.  Legal Criteria

As noted above, the Veteran's claim of service connection for tinnitus was denied in February 2009.  He was properly notified of this decision and of his appellate rights. He did not appeal the decision  Accordingly, it is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) 

D.  Analysis

Reopening of the Claim

The Veteran's claim of service connection for tinnitus was previously denied based essentially on findings that there was no evidence that the Veteran had tinnitus or that such disability might be related to his service.  Consequently, for evidence to be new and material, it must be evidence not of record in February 2009 that addresses such findings.  

Evidence received since the February 2009 rating decision includes an August 2010 VA examination report which notes the Veteran's complaints of tinnitus since service and his NOD which reiterates that he has had tinnitus since service.  Tinnitus is a disability that is eminently capable of lay observation; the diagnosis is essentially established based on the subjective complaints of the person experiencing it.  Consequently, the Veteran is competent to establish its diagnosis by his own accounts that he experiences it.  Furthermore, as one method of establishing service connection is by showing that a disability became manifest in service, and has persisted since (see  Savage, 10 Vet. App. 488), the Veteran has presented evidence that tends to relate his tinnitus to his service.  Taken at face value, as required when determining solely whether to reopen a previously denied claim, this additional evidence is competent evidence that relates to the unestablished facts needed to substantiate the claim of service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.  See also Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold").  Thus, the additional evidence received is new and material, and the claim of service connection for tinnitus may (and must) be reopened.  

De Novo Review

At the outset, the Board notes that the Veteran is not prejudiced by the Board's proceeding with de novo review of this claim without returning it to the RO for their initial de novo consideration upon the Board's reopening of the claim both because this decision grants the benefit sought and because the RO had already reopened the claim and adjudicated the matter de novo before certifying the appeal to the Board. 

It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board notes that the April 2012 VA examining audiologist suggested, in essence, that the Veteran may not have tinnitus because there is no evidence of nerve damage consistent with the reported tinnitus.  However, that audiologist does not cite to any diagnostic studies done to establish the presence, or absence, of nerve damage associated with tinnitus (and the Board is not aware such testing exists, nor does the audiologist indicate what type of nerve testing would corroborate or exclude the presence of tinnitus).  

Because he served as a security forces journeyman in the U.S. Air Force and was awarded a parachutist badge, the it may readily be conceded that he was exposed to substantial noise trauma in service.  What he must still show to establish service connection for his hearing loss and tinnitus is that the current disability is related to the noise trauma in service.

As was noted above, one method of establishing service connection is by showing that the disability at issue became manifest in service and has persisted.  See Savage, 10 Vet. App. at 495-96.  The Board notes that while the Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of tinnitus in service, his statements, including his December 2010 NOD and the complaints at his August 2010 and April 2012 VA examinations, are considered forthright and credible (it is not implausible that tinnitus noted by the Veteran during service may have been unreported because it was not deemed intolerable).  The Board notes the opinion by the VA audiologist that is essentially to the effect that the Veteran's tinnitus is unrelated to service because he does not have hearing loss.  However, that audiologist does not cite to any medical literature that suggests that tinnitus may not exist independent of a hearing loss disability.  And the VA audiologist has acknowledged that the etiology of the Veteran's tinnitus cannot be [objectively] established with any degree of reasonable certitude.  Hence, the Board finds no reason to reject the Veteran's accounts that his tinnitus began in service and has persisted.  All requirements for establishing service connection are met, and service connection for the Veteran's tinnitus is warranted.  


ORDER

The appeal to reopen a claim of service connection for tinnitus is granted; service connection for tinnitus is granted on de novo review.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


